The plaintiff in error appealed from a judgment of conviction by filing in this court on August 31st, 1914, a petition in error with case-made. When the case was called on the regular assignment for final submission, his counsel filed a motion to dismiss the appeal on the ground and for the reason that the said plaintiff in error has been granted a full and unconditional pardon. A certified copy of the pardon is attached to the motion. It is as follows:
            "State of Oklahoma, Executive Department.
"The Acting Governor of the State of Oklahoma to all to whom these presents shall come, Greetings:
Know Ye, That I, J.J. McAlester, Lieutenant Governor of the State of the State of Oklahoma, and as such, the Acting Governor of the State of Oklahoma, in the absence from said State of the Honorable Lee Cruce, Governor of the State of Oklahoma, do hereby under and by virtue of the authority vested in me by the Constitution of the State of Oklahoma, grant unto J.F. Fitzsimmons of Cushing, Oklahoma, convicted at the October, 1913, adjourned term, on May 15th, A.D. 1914, in the District Court of Payne County, State of Oklahoma, at Stillwater, Oklahoma of the crime of wilfully, unlawfully and feloniously keeping a place to-wit:
What is commonly known as the Diamond Pharmacy, in what is commonly known as the Gas Building in the City of Cushing, in Payne County, State of Oklahoma, on and before November 23rd, 1913, with the intention of, and for the purpose of, selling, bartering, giving away, and otherwise furnishing spirituous, vinous, fermented and malt liquors, to divers persons, and on the said 16th day of May, 1914, sentenced to imprisonment in the State Penitentiary at McAlester, Oklahoma, for a term of three years, and a fine of five hundred dollars ($500.00) and the costs of said action imposed, a full, complete and unconditional pardon for said offense of which he was convicted, as aforesaid, and a full, complete and unconditional remittance of said fine so imposed.
"IN WITNESS WHEREOF, I have hereunto set my hand at Oklahoma City, the Capitol of the State of Oklahoma, this 29th day of September A.D., 1914, and do hereby direct the Secretary of State forthwith to affix the great seal of the State of Oklahoma hereunto, and to attest the same with his signature.
"Signed:
"J.J. McALESTER,
"Acting Governor of the State of Oklahoma.
"Signed 10 a.m., Sept. 29, 1914.
"Attest: Benjamin F. Harrison,
"Secretary of State.
(SEAL)."
Upon the authority of Terrill v. State, ante, 148 P. 822, and for the reasons stated in the opinion, the appeal herein is dismissed. *Page 743